DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed December 9, 2020, with respect to the slippage resistant sheet (interpreted as the top sheet) and the absorbent core not being in contact with each other have been fully considered and are persuasive.  The prior art rejection of claims 1-15 has been withdrawn.  The double patenting rejection is maintained as on terminal disclaimer was found to be submitted with the response of December 9, 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-9 of U.S. Patent No.10,058,461. Although the both the instant application and U.S. Patent No.10,058,461 are directed to an article including a top sheet having an average static coefficient of friction greater than or equal to about 0.8 and an average kinetic coefficient of friction less than or equal to about 0.7.

The limitations of claim 1 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 2 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 3 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 4 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 5 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 6 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 7 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 8 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.

The limitations of claim 10 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 11 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 12 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 13 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.
The limitations of claim 14 of the instant application can be found in claims 1, 6 and 8-9 of U.S. Patent No.10,058,461.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781